EXHIBIT 10(d)(viii)

 

Cabot Corporation

Amended and Restated Deferred Compensation Plan

Master Plan Document


--------------------------------------------------------------------------------


 

Table of Contents

1.

 

In General

 

3

2.

 

Defined Terms

 

3

 

 

2.1.

“Account”

 

3

 

 

2.2.

“Administrator”

 

3

 

 

2.3.

“Board”

 

3

 

 

2.4.

“Code”

 

3

 

 

2.5.

“Consultant”

 

3

 

 

2.6.

“Director”

 

3

 

 

2.7.

“Director Fees”

 

3

 

 

2.8.

“Earnings Measure”

 

3

 

 

2.9.

“Eligible Employee”

 

4

 

 

2.10.

“Eligible Pay”

 

4

 

 

2.11.

“Employer”

 

4

 

 

2.12.

“ERISA”

 

4

 

 

2.13.

“Moody’s Rate”

 

4

 

 

2.14.

“Participant”

 

4

 

 

2.15.

“RSP”

 

5

 

 

2.16.

“Subsidiary”

 

5

3.

 

Deferral Election

 

5

 

 

(a)

In general

 

5

 

 

(b)

First year of participation

 

5

 

 

(c)

Limits

 

5

 

 

(d)

Form of election; irrevocability

 

5

 

 

(e)

Special rules for Directors

 

6

4.

 

Accounts; Credits

 

6

 

 

(a)

Deferral credits

 

6

 

 

(b)

Notional earnings

 

6

 

 

(c)

FICA/Medicare taxes, etc

 

7

5.

 

Payment of Deferred Amounts

 

7

 

 

(a)

Form and timing of distributions; in general

 

7

 

 

(b)

Key Employees

 

8

 

 

(c)

Distributions upon death

 

9

 

 

(d)

Unforeseeable Emergency

 

9

 

 

(e)

Computation of installment payments, etc

 

9

 

 

(f)

Section 162(m)

 

11

 

 

(g)

Taxes

 

11

6.

 

Assignment

 

11

7.

 

Plan To Be Unfunded, Etc

 

11

8.

 

No Contract of Employment

 

12

9.

 

Amendment and Termination

 

12

 

1


--------------------------------------------------------------------------------


 

10.

 

Section 409A

 

12

11.

 

Limitation of Liability

 

12

12.

 

Administration of the Plan

 

12

 

2


--------------------------------------------------------------------------------


 

Cabot Corporation

 

Amended and Restated Deferred Compensation Plan

 


1.             IN GENERAL.  THIS DOCUMENT AMENDS, RESTATES AND CONTINUES THE
CABOT CORPORATION DEFERRED COMPENSATION PLAN (THE “PLAN”), WHICH WAS ORIGINALLY
ESTABLISHED EFFECTIVE JANUARY 1, 1995 AND AMENDED EFFECTIVE JUNE 1, 1997 BY
AMENDMENT 1997-1.  THE PURPOSE OF THE PLAN IS TO FURTHER THE BUSINESS INTERESTS
OF CABOT CORPORATION (THE “COMPANY”) BY PROVIDING ELIGIBLE EMPLOYEES AND
NON-EMPLOYEE DIRECTORS AN OPPORTUNITY TO DEFER SOME OR ALL OF THEIR COMPENSATION
ON AN UNFUNDED, NONQUALIFIED BASIS AS HEREINAFTER PROVIDED.  THE PROVISIONS OF
THIS AMENDED AND RESTATED PLAN ARE EFFECTIVE AS OF JANUARY 1, 2005.


2.             DEFINED TERMS.  AS USED IN THE PLAN, THE FOLLOWING TERMS HAVE THE
MEANINGS ASSOCIATED WITH THEM BELOW:


2.1.          “ACCOUNT”.  A MEMORANDUM ACCOUNT MAINTAINED BY THE ADMINISTRATOR
TO REFLECT THE EMPLOYER’S UNFUNDED DEFERRED COMPENSATION OBLIGATION TO A
PARTICIPANT HEREUNDER, INCLUDING WHERE THE CONTEXT REQUIRES ANY SUB-ACCOUNT.


2.2.          “ADMINISTRATOR”.  THE BENEFITS COMMITTEE OF THE COMPANY, WHOSE
MEMBERS ARE APPOINTED BY THE COMPENSATION COMMITTEE OF THE BOARD AND SERVE AT
THE COMPENSATION COMMITTEE’S PLEASURE, OR SUCH OTHER COMMITTEE, PERSON OR
PERSONS AS THE BOARD MAY DESIGNATE.  THE TERM “ADMINISTRATOR” SHALL ALSO INCLUDE
DELEGATES OF ANY OF THE FOREGOING.


2.3.          “BOARD”.  THE BOARD OF DIRECTORS OF THE COMPANY.


2.4.          “CODE”.  THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


2.5.          “CONSULTANT”.  AN INDIVIDUAL PERFORMING CONSULTING SERVICES FOR AN
EMPLOYER (OTHER THAN AS AN EMPLOYEE) WHO IS DESIGNATED BY THE ADMINISTRATOR AS
ELIGIBLE TO PARTICIPATE IN THE PLAN, PROVIDED THAT SUCH DESIGNATION HAS NOT BEEN
REVOKED BY THE ADMINISTRATOR.


2.6.          “DIRECTOR”.  ANY MEMBER OF THE BOARD OTHER THAN AN EMPLOYEE OF ANY
EMPLOYER.


2.7.          “DIRECTOR FEES”.  THE CASH ANNUAL RETAINER FEES AND ANY MEETING
FEES PAID BY THE COMPANY AS COMPENSATION FOR SERVICES ON THE BOARD OR ANY
COMMITTEE THEREOF.


2.8.          “EARNINGS MEASURE”.  AN INTEREST RATE, STOCK INDEX, BOND INDEX,
MUTUAL FUND OR OTHER OBJECTIVE EXTERNAL MEASURE OF INVESTMENT PERFORMANCE
SPECIFIED BY THE ADMINISTRATOR FOR PURPOSES OF MEASURING AND CREDITING NOTIONAL
EARNINGS UNDER SECTION 4(B) BELOW.  IN THE CASE OF ELIGIBLE PAY DEFERRED BY A
DIRECTOR, THE EARNINGS MEASURE

3


--------------------------------------------------------------------------------



 


APPLIED UNDER SECTION 4(B) BELOW SHALL BE LIMITED TO ONE OF THE FOLLOWING:  (I)
A NOTIONAL INTEREST RATE EQUAL (FOR EACH YEAR) TO THE MOODY’S RATE FOR SUCH
YEAR, OR (II) DEEMED INVESTMENT IN (I.E. PHANTOM UNITS OF) COMMON STOCK OF THE
COMPANY.  IF THE EARNINGS MEASURE IS BASED ON THE MOODY’S RATE, ALL ELIGIBLE PAY
DEFERRED BY A DIRECTOR DURING A CALENDAR YEAR SHALL BE CREDITED TO THE
DIRECTOR’S ACCOUNT AS OF THE FIRST DAY OF SUCH CALENDAR YEAR.  IF THE EARNINGS
MEASURE IS BASED ON COMMON STOCK OF THE COMPANY, ALL ELIGIBLE PAY DEFERRED BY A
DIRECTOR DURING A CALENDAR QUARTER SHALL BE CREDITED TO THE DIRECTOR’S ACCOUNT
IN PHANTOM STOCK UNITS AS OF, AND BASED ON THE CLOSING PRICE FOR THE COMPANY
COMMON STOCK ON THE NEW YORK STOCK EXCHANGE ON, THE LAST TRADING DAY OF SUCH
QUARTER, AND PHANTOM DIVIDENDS ON SUCH ACCOUNT (BASED ON THE BALANCE OF PHANTOM
STOCK UNITS IN SUCH ACCOUNT ON THE RECORD DATE FOR EACH DIVIDEND DECLARED ON
SHARES OF COMPANY COMMON STOCK) SHALL BE ADDED TO SUCH ACCOUNT IN PHANTOM STOCK
UNITS AS OF, AND BASED ON THE CLOSING PRICE FOR THE COMMON STOCK ON THE NEW YORK
STOCK EXCHANGE ON, THE DATE DIVIDENDS ARE ACTUALLY PAID ON THE COMMON STOCK.


2.9.          “ELIGIBLE EMPLOYEE”.  AN INDIVIDUAL EMPLOYED BY AN EMPLOYER WHO IS
(I) DETERMINED BY THE ADMINISTRATOR TO QUALIFY AS A “HIGHLY COMPENSATED OR
MANAGEMENT” EMPLOYEE FOR PURPOSES OF SECTIONS 201(A)(2), 301(A)(3) AND 401(A)(1)
OF ERISA, AND (II) DESIGNATED BY THE ADMINISTRATOR AS ELIGIBLE TO PARTICIPATE IN
THE PLAN, PROVIDED THAT SUCH DESIGNATION HAS NOT BEEN REVOKED BY THE
ADMINISTRATOR.


2.10.        “ELIGIBLE PAY”.  EXCEPT AS OTHERWISE DETERMINED BY THE
ADMINISTRATOR, ELIGIBLE PAY SHALL INCLUDE (I) IN THE CASE OF AN ELIGIBLE
EMPLOYEE:  BASE SALARY, AMOUNTS PAYABLE UNDER THE COMPANY’S SHORT-TERM INCENTIVE
PROGRAM, AND SALES INCENTIVE BONUSES; (II) IN THE CASE OF A CONSULTANT:  THE
CONSULTING FEES PAYABLE BY THE EMPLOYER; AND (III) IN THE CASE OF A DIRECTOR: 
DIRECTOR FEES.  THE ADMINISTRATOR IN ITS DISCRETION MAY INCLUDE OTHER CATEGORIES
OF REMUNERATION IN, OR EXCLUDE CATEGORIES OF REMUNERATION FROM, THE DEFINITION
OF “ELIGIBLE PAY,” EITHER IN GENERAL OR IN PARTICULAR CASES; PROVIDED, THAT ANY
SUCH CHANGE AFFECTING DIRECTOR FEES SHALL ALSO REQUIRE THE APPROVAL OF THE
BOARD.


2.11.        “EMPLOYER”.  THE COMPANY AND ITS SUBSIDIARIES, OR ANY OF THEM. 
EXCEPT AS OTHERWISE SPECIFIED BY THE ADMINISTRATOR, HOWEVER, PARTICIPATION IN
THE PLAN SHALL BE LIMITED TO ELIGIBLE EMPLOYEES EMPLOYED BY, OR CONSULTANTS
PROVIDING SERVICES TO, THE COMPANY OR ONE OF THE SUBSIDIARIES LISTED IN APPENDIX
A HERETO, AND TO DIRECTORS.


2.12.        “ERISA”.  THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED.


2.13.        “MOODY’S RATE”.  FOR ANY CALENDAR YEAR, THE INTEREST RATE SPECIFIED
IN MOODY’S BOND RECORD UNDER THE HEADING OF “MOODY’S CORPORATE BOND YIELD
AVERAGES — AV. CORP.,” AS PUBLISHED FOR THE MONTH OF NOVEMBER PRECEDING THE
CALENDAR YEAR.


2.14.        “PARTICIPANT”.  A CONSULTANT, ELIGIBLE EMPLOYEE OR DIRECTOR WHO
PARTICIPATES IN THE PLAN.

4


--------------------------------------------------------------------------------


 


2.15.        “RSP”.  THE CABOT RETIREMENT SAVINGS PLAN AS FROM TIME TO TIME
AMENDED AND IN EFFECT.


2.16.        “SUBSIDIARY”.  A CORPORATION IN WHICH THE COMPANY HOLDS, DIRECTLY
OR INDIRECTLY, STOCK POSSESSING AT LEAST 50% OF THE TOTAL VOTING POWER, AND ANY
OTHER CORPORATION OR UNINCORPORATED TRADE OR BUSINESS THAT THE BOARD DESIGNATES
AS A SUBSIDIARY FOR PURPOSES OF THE PLAN.


3.             DEFERRAL ELECTION.


(A)           IN GENERAL.  EACH ELIGIBLE EMPLOYEE AND CONSULTANT MAY ELECT TO
DEFER HEREUNDER A SPECIFIED PORTION OR PERCENTAGE OF HIS OR HER ELIGIBLE PAY TO
BE EARNED FOR SERVICES PERFORMED IN ANY CALENDAR YEAR.  EXCEPT AS THE
ADMINISTRATOR MAY OTHERWISE DETERMINE, ELIGIBLE PAY IS EARNED FOR SERVICES
PERFORMED IN A YEAR IF (I) IN THE CASE OF BASE SALARY OR CONSULTANT’S FEES PAID
ON A PERIODIC BASIS, IT WOULD NORMALLY BE PAID WITH RESPECT TO SERVICES
PERFORMED IN THAT YEAR; OR (II) IN THE CASE OF OTHER ELIGIBLE PAY, IT IS NEITHER
VESTED NOR DETERMINABLE AT THE BEGINNING OF THE YEAR BUT BECOMES DETERMINABLE AT
SOME POINT DURING THE YEAR.  EACH SUCH DEFERRAL ELECTION SHALL BE MADE BY THE
PARTICIPANT’S DELIVERY TO THE ADMINISTRATOR OF A DEFERRAL ELECTION FORM ON OR
BEFORE THE DATE SPECIFIED BY THE ADMINISTRATOR, BUT IN ANY CASE (EXCEPT AS
PROVIDED IN (B) BELOW) PRIOR TO THE FIRST DAY OF THE CALENDAR YEAR TO WHICH THE
DEFERRAL ELECTION RELATES.


(B)           FIRST YEAR OF PARTICIPATION.  NOTWITHSTANDING (A) ABOVE, AN
INDIVIDUAL WHO FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN DURING THE
COURSE OF A CALENDAR YEAR MAY ELECT TO DEFER A SPECIFIED PORTION OR PERCENTAGE
OF HIS OR HER ELIGIBLE PAY FOR THE REMAINDER OF THE YEAR BY DELIVERING TO THE
ADMINISTRATOR A DEFERRAL ELECTION FORM WITHIN 30 DAYS OF BECOMING ELIGIBLE TO
PARTICIPATE IN THE PLAN, SUCH ELECTION TO TAKE EFFECT AS OF THE FIRST DAY OF THE
MONTH NEXT FOLLOWING RECEIPT BY THE ADMINISTRATOR OF SUCH FORM OR FORMS (THE
“INITIAL EFFECTIVE DATE”). AN ELECTION UNDER THIS PARAGRAPH SHALL BE EFFECTIVE
ONLY AS TO ELIGIBLE PAY EARNED FOR SERVICES PERFORMED IN THE PERIOD COMMENCING
ON THE INITIAL EFFECTIVE DATE AND ENDING ON THE LAST DAY OF THE YEAR, AS
DETERMINED BY THE ADMINISTRATOR UNDER PRINCIPLES SIMILAR TO THOSE SET FORTH IN
(A)(I) AND (A)(II) ABOVE.


(C)           LIMITS.  EXCEPT AS OTHERWISE DETERMINED BY THE ADMINISTRATOR, THE
MAXIMUM AMOUNT OF ELIGIBLE PAY THAT AN ELIGIBLE EMPLOYEE MAY ELECT TO DEFER FOR
ANY YEAR SHALL BE 50% OF HIS OR HER BASE SALARY PLUS 100% OF ANY OTHER ELIGIBLE
PAY.  AN ELIGIBLE EMPLOYEE WHO ELECTS TO DEFER ANY ELIGIBLE PAY FOR A YEAR MUST
DEFER AT LEAST $2,000.  THE $2,000 MINIMUM SHALL APPLY ON A PRORATED BASIS WITH
RESPECT TO A PARTIAL YEAR ELECTION UNDER (B) ABOVE.  A CONSULTANT MAY DEFER ANY
PORTION OR ALL OF HIS OR HER CONSULTING FEES FOR ANY YEAR.


(D)           FORM OF ELECTION; IRREVOCABILITY.  EACH DEFERRAL ELECTION SHALL BE
MADE IN WRITING ON A FORM PRESCRIBED BY THE ADMINISTRATOR.  THE ADMINISTRATOR
MAY CONDITION THE EFFECTIVENESS OF ANY ELECTION UPON THE DELIVERY BY THE
PARTICIPANT OF SUCH OTHER FORM OR

5


--------------------------------------------------------------------------------



 


FORMS AS THE ADMINISTRATOR MAY PRESCRIBE.  A DEFERRAL ELECTION APPLICABLE TO
ELIGIBLE PAY TO BE EARNED FOR SERVICES PERFORMED IN A PARTICULAR CALENDAR YEAR
SHALL BE IRREVOCABLE ONCE THAT YEAR HAS BEGUN (OR, IN THE CASE OF AN INITIAL
YEAR OF PARTICIPATION DESCRIBED IN (B) ABOVE, ONCE THE 30-DAY ELECTION PERIOD
HAS EXPIRED).


(E)           SPECIAL RULES FOR DIRECTORS.  THE PROVISIONS OF THIS SECTION 3(E)
SHALL APPLY, IN THE CASE OF A DIRECTOR, IN LIEU OF THE PROVISIONS OF SECTIONS
3(A) THROUGH (D) ABOVE.  A DIRECTOR MAY DEFER UP TO 100% OF ANY ELIGIBLE PAY FOR
SERVICES PERFORMED IN ANY CALENDAR YEAR BY COMPLETING AND DELIVERING A DEFERRAL
ELECTION IN ACCORDANCE WITH SECTION 3(D) ABOVE NOT LATER THAN DECEMBER 31 OF THE
PRECEDING YEAR.  ANY INDIVIDUAL MAY ELECT WITHIN 30 DAYS AFTER BECOMING A
DIRECTOR TO DEFER UP TO 100% OF ANY ELIGIBLE PAY EARNED FOR SERVICES PERFORMED
SUBSEQUENT TO SUCH ELECTION BY COMPLETING AND DELIVERING A DEFERRAL ELECTION IN
ACCORDANCE WITH SECTION 3(D) ABOVE WITHIN SUCH 30-DAY PERIOD.  A DIRECTOR’S
ELIGIBLE PAY SHALL BE TREATED AS EARNED FOR SERVICES PERFORMED IN A CALENDAR
YEAR IF PAID WITH RESPECT TO SERVICES PERFORMED IN SUCH YEAR.  THE MINIMUM
AMOUNT THAT A DIRECTOR MAY DEFER ANY CALENDAR YEAR SHALL BE $2,000.


4.             ACCOUNTS; CREDITS.  FOR EACH PARTICIPANT, THE ADMINISTRATOR SHALL
MAINTAIN ONE OR MORE ACCOUNTS REFLECTING DEFERRALS AND NOTIONAL EARNINGS AS
HEREINAFTER PROVIDED.


(A)           DEFERRAL CREDITS.  EACH AMOUNT DEFERRED BY A PARTICIPANT UNDER
SECTION 3 ABOVE SHALL BE CREDITED TO THE PARTICIPANT’S ACCOUNT IN THE YEAR THE
AMOUNT WOULD HAVE BEEN PAID ABSENT THE DEFERRAL.  IN ADDITION, THERE SHALL BE
CREDITED TO THE ACCOUNT OF EACH PARTICIPANT WHO IS AN ELIGIBLE EMPLOYEE:  (I)
FOR THE YEAR TO WHICH THE PARTICIPANT’S DEFERRAL ELECTION RELATES, AN AMOUNT
EQUAL TO 10% OF ANY BASE SALARY ELECTED TO BE DEFERRED BY THE PARTICIPANT FROM
THAT YEAR; PROVIDED, THAT PARTICIPANTS WHO ALSO PARTICIPATE IN THE COMPANY’S
SUPPLEMENTAL PLANS (OR ANY OF THEM) SHALL NOT BE ELIGIBLE FOR THE ADDITIONAL
CREDIT DESCRIBED IN THIS CLAUSE; AND (II) SUBJECT TO TREAS. REGS. §
1.401(K)-1(E)(6), IF THE PARTICIPANT IS A PARTICIPANT IN THE RSP, AN ADDITIONAL
CREDIT EQUAL TO THE AMOUNT, IF ANY, OF MATCHING CONTRIBUTIONS THAT WOULD HAVE
BEEN MADE FOR THE BENEFIT OF SUCH PARTICIPANT UNDER THE RSP BUT FOR A REDUCTION
THEREUNDER ATTRIBUTABLE TO THE LIMITATIONS OF SECTIONS 401(K) AND 401(M) OF THE
CODE, PROVIDED THAT THE PARTICIPANT HAS ELECTED TO PARTICIPATE IN RSP TO THE
MAXIMUM EXTENT PERMITTED BY SECTION 401(K) OF THE CODE.  NOTIONAL EARNINGS UNDER
(B) BELOW SHALL BE CALCULATED AS THOUGH ALL AMOUNTS DEFERRED UNDER THE PRECEDING
TWO SENTENCES FOR A CALENDAR YEAR HAD BEEN CREDITED TO THE PARTICIPANT’S ACCOUNT
AS OF THE FIRST DAY OF SUCH YEAR (OR AS OF THE DATE PARTICIPATION IN THE PLAN
COMMENCES, IN THE CASE OF A PARTICIPANT’S FIRST YEAR OF PARTICIPATION DESCRIBED
IN SECTION 3(B) ABOVE).


(B)           NOTIONAL EARNINGS.  NOT LESS FREQUENTLY THAN ANNUALLY, THE
ADMINISTRATOR SHALL ADJUST EACH PARTICIPANT’S ACCOUNT TO REFLECT NOTIONAL
EARNINGS.  NOTIONAL EARNINGS SHALL BE BASED ON ONE EARNINGS MEASURE SELECTED BY
THE PARTICIPANT FROM SUCH EARNINGS MEASURES AS THE ADMINISTRATOR SHALL SPECIFY. 
SUBJECT TO SECTIONS 5(E)(III) AND (IV) BELOW, THE NEXT SENTENCE AND SUCH OTHER
RULES AND REGULATIONS AS THE ADMINISTRATOR MAY REQUIRE, THE ADMINISTRATOR MAY,
BUT NEED NOT, PERMIT PARTICIPANTS TO (I) SELECT AN EARNINGS

6


--------------------------------------------------------------------------------



 


MEASURE THAT WILL APPLY TO THEIR ACCOUNTS FROM AMONG THOSE SPECIFIED BY THE
ADMINISTRATOR, AND (II) CHANGE SUCH EARNINGS MEASURE TO ANOTHER SPECIFIED
EARNINGS MEASURE.  NOTWITHSTANDING ANY PROVISION OF THIS PLAN TO THE CONTRARY,
(I) A PARTICIPANT MAY ONLY SELECT ONE EARNINGS MEASURE TO APPLY TO HIS OR HER
ENTIRE ACCOUNT AT ANY ONE TIME, AND (II) THE EFFECTIVE DATE OF ANY CHANGE IN
EARNINGS MEASURE MUST BE A PROSPECTIVE JANUARY 1.  THE ADMINISTRATOR SHALL HAVE
THE ABSOLUTE DISCRETION AT ANY TIME TO ALTER OR AMEND THE EARNINGS MEASURES USED
IN VALUING AND ADJUSTING ACCOUNTS; PROVIDED, THAT THE ADMINISTRATOR MAY NOT,
WITHOUT THE WRITTEN CONSENT OF THE AFFECTED PARTICIPANT, ALTER ANY EARNINGS
MEASURE RETROACTIVELY TO THE EXTENT THAT THE EFFECT OF SUCH ALTERATION WOULD BE
TO REDUCE THE BALANCE OF THE PARTICIPANT’S ACCOUNT BELOW WHAT IT WAS IMMEDIATELY
PRIOR TO SUCH ALTERATION.  NOTHING HEREIN SHALL BE CONSTRUED AS OBLIGATING THE
ADMINISTRATOR OR ANY EMPLOYER TO SET ASIDE ASSETS OR ESTABLISH A TRUST OR OTHER
FUND FOR PURPOSES OF THE PLAN.


(C)           FICA/MEDICARE TAXES, ETC.  TO THE EXTENT ANY AMOUNT DEFERRED OR
CREDITED HEREUNDER TO THE ACCOUNT OF A PARTICIPANT IS TREATED AS “WAGES” FOR
FICA/MEDICARE OR FUTA TAX PURPOSES ON A CURRENT BASIS RATHER THAN WHEN
DISTRIBUTED, ALL AS DETERMINED BY THE ADMINISTRATOR, THEN THE ADMINISTRATOR
SHALL REQUIRE THAT THE PARTICIPANT EITHER (I) TIMELY PAY SUCH TAXES IN CASH BY
SEPARATE CHECK TO THE EMPLOYER, OR (II) MAKE OTHER ARRANGEMENTS SATISFACTORY TO
THE EMPLOYER (E.G., ADDITIONAL WITHHOLDING FROM OTHER WAGE PAYMENTS) FOR THE
PAYMENT OF SUCH TAXES.  TO THE EXTENT A PARTICIPANT FAILS TO PAY OR PROVIDE FOR
SUCH TAXES AS REQUIRED, THE ADMINISTRATOR MAY SUSPEND THE PARTICIPANT’S
PARTICIPATION IN THE PLAN OR REDUCE AMOUNTS CREDITED OR TO BE CREDITED
HEREUNDER.


5.             PAYMENT OF DEFERRED AMOUNTS.  THE PARTICIPANT’S EMPLOYER SHALL
MAKE DISTRIBUTIONS OF ACCOUNT BALANCES AS PROVIDED IN THIS SECTION.  ALL
DISTRIBUTIONS SHALL BE IN CASH.


(A)           FORM AND TIMING OF DISTRIBUTIONS; IN GENERAL.  AMOUNTS CREDITED TO
A PARTICIPANT’S ACCOUNT FOR ANY YEAR UNDER SECTION 4(A) ABOVE (THE “DEFERRAL
YEAR”), ADJUSTED FOR NOTIONAL EARNINGS UNDER SECTION 4(B) ABOVE, SHALL BE PAID
AS THE PARTICIPANT ELECTS EITHER

(I)            UPON THE EXPIRATION OF A FIXED PERIOD OF YEARS, BUT IN NO EVENT
EARLIER THAN THE THIRD ANNIVERSARY OF THE BEGINNING OF THE DEFERRAL YEAR (A
“FIXED-PERIOD ELECTION”), OR

(II)           UPON THE PARTICIPANT’S SEPARATION FROM SERVICE WITH THE EMPLOYER
WITHIN THE MEANING OF SECTION 409A OF THE CODE (A “SEPARATION-FROM-SERVICE
ELECTION”).

Any election made under this Section 5(a) shall not be effective for any
deferral year unless made prior to the beginning of the deferral year or within
30 days of the Participant’s becoming eligible to participate in the Plan, in
the case of an initial year of participation described in Section 3(b) above,
and once made shall be irrevocable.  Amounts distributable pursuant to a
fixed-period election shall be paid in a lump sum no

7


--------------------------------------------------------------------------------


 

later than January 31 of the year specified in a fixed-period election (a
“fixed-period payment date”).  If the Participant separates from service prior
to a fixed-period payment date, the amount that would otherwise have been
payable pursuant to such fixed-period election shall instead be paid in a lump
sum as soon as reasonably practicable, but no later than 60 days following such
termination.

Upon making a separation-from-service election, a Participant may elect to have
amounts distributable pursuant to such election paid either in a lump sum or in 
installments over a period of five, ten or fifteen years (a “form-of-payment
election”).  If a Participant chooses a lump sum form of payment, such lump sum
shall be paid as soon as reasonably practicable, but no later than 60 days
following such termination .  If a Consultant or an Eligible Employee chooses an
installment form of payment, installment payments shall be paid monthly and
shall commence as of the first day of the calendar year following the date such
Participant separates from service.  If a Director chooses an installment form
of payment, installment payments shall be paid quarterly and shall commence as
of the last day of the quarter in which the Director separates from service. 
Notwithstanding the above, if a Participant terminates employment prior to age
55 or with less than 10 years of service with all Employers, all amounts
distributable to such Participant under (ii) above shall be paid in a lump sum
as soon as reasonably practicable, but no later than 60 days following such
termination.

A Participant may change a form-of-payment election, provided, however, that
such change (i) does not take effect until at least twelve months after the date
on which the election is made, (ii) except with respect to payments upon the
death of a Participant, does not take effect unless made on or before the date
that is one year prior to the Participant’s separation from service, and (iii)
except with respect to payments upon the death of a Participant, defers for a
period of not less than five years the payment of a lump sum or the commencement
of installment payments from the date a lump sum payment would otherwise have
been made or installment payments would otherwise have commenced.  However, a
Participant may have only one form of payment election in effect at any time,
and it shall control the manner in which the entirety of the Participant’s
Account distributable under (ii) above will be paid.


(B)           KEY EMPLOYEES.  NOTWITHSTANDING THE PROVISIONS OF SECTION (A)
ABOVE, ANY LUMP SUM PAYMENT DISTRIBUTABLE UPON THE SEPARATION FROM SERVICE OF A
PARTICIPANT WHO IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF
THE CODE SHALL BE PAID AS OF THE DATE THAT IS SIX MONTHS AFTER THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE .  IF A PARTICIPANT WHO IS A “SPECIFIED
EMPLOYEE” WITHIN THE MEANING OF SECTION 409A OF THE CODE HAS ELECTED AN
INSTALLMENT FORM OF PAYMENT, ANY INSTALLMENT PAYMENTS OTHERWISE PAYABLE UNDER
THE TERMS OF THE PLAN DURING THE FIRST SIX MONTHS FOLLOWING THE DATE OF SUCH
PARTICIPANT’S SEPARATION FROM SERVICE SHALL INSTEAD BE PAID AS OF THE FIRST DAY
OF THE MONTH AFTER THE DATE THAT IS SIX MONTHS AFTER THE DATE ON WHICH SUCH
PARTICIPANT SEPARATED FROM SERVICE.

8


--------------------------------------------------------------------------------


 


(C)           DISTRIBUTIONS UPON DEATH.  EACH PARTICIPANT SHALL DESIGNATE IN
WRITING, ON SUCH FORM AS THE ADMINISTRATOR SHALL PRESCRIBE, A BENEFICIARY OR
BENEFICIARIES TO RECEIVE ANY AMOUNTS REMAINING TO BE PAID HEREUNDER AT THE
PARTICIPANT’S DEATH; BUT IF NO SUCH BENEFICIARY DESIGNATION IS IN EFFECT AT THE
TIME OF THE PARTICIPANT’S DEATH, OR IF THE PARTICIPANT’S BENEFICIARY(IES) DO(ES)
NOT SURVIVE THE PARTICIPANT, THE ADMINISTRATOR SHALL CAUSE ANY SUCH REMAINING
BENEFITS TO BE PAID TO THE EXECUTOR OR ADMINISTRATOR OF THE PARTICIPANT’S
ESTATE.  IF DEATH OCCURS PRIOR TO THE COMMENCEMENT OR COMPLETION OF INSTALLMENT
DISTRIBUTIONS TO THE PARTICIPANT, THE ADMINISTRATOR SHALL DISTRIBUTE THE
REMAINING BALANCE OF THE DECEDENT’S ACCOUNT TO THE DESIGNATED BENEFICIARY(IES),
OR TO THE DECEDENT’S ESTATE WHERE APPLICABLE, IN A LUMP SUM AS SOON AS
REASONABLY PRACTICABLE, BUT NO LATER THAN 60 DAYS, FOLLOWING SUCH PARTICIPANT’S
DEATH.  THE SPOUSE OF A MARRIED PARTICIPANT WHO HAS NOT CONSENTED IN WRITING, ON
SUCH FORM AS THE ADMINISTRATOR MAY PRESCRIBE, TO A DESIGNATION BY THE
PARTICIPANT OF ONE OR MORE NON-SPOUSE BENEFICIARY(IES) SHALL BE TREATED AS THE
DESIGNATED PRIMARY BENEFICIARY FOR 50% OF ANY PORTION OF THE PARTICIPANT’S
ACCOUNT REMAINING UNDISTRIBUTED AT THE PARTICIPANT’S DEATH (OR SUCH LARGER
AMOUNT AS THE PARTICIPANT SHALL HAVE SPECIFIED IN HIS OR HER BENEFICIARY
DESIGNATION, IF ANY, IN EFFECT AT THE TIME OF THE PARTICIPANT’S DEATH).  IF
APPLICATION OF THE PRECEDING SENTENCE RESULTS IN THE PARTICIPANT’S SPOUSE BEING
TREATED AS THE DESIGNATED PRIMARY BENEFICIARY FOR ANY PORTION OF THE
PARTICIPANT’S ACCOUNT WHICH WOULD OTHERWISE HAVE BEEN DISTRIBUTED TO OTHERS, THE
ADMINISTRATOR SHALL REDUCE THE AMOUNT PAYABLE TO THE OTHER DESIGNATED
BENEFICIARY(IES), IF ANY, IN SUCH EQUITABLE MANNER AS IT DEEMS APPROPRIATE UNDER
THE CIRCUMSTANCES.


(D)           UNFORESEEABLE EMERGENCY.  IF A PARTICIPANT SUFFERS AN
UNFORESEEABLE EMERGENCY (AS DEFINED BELOW) PRIOR TO THE PAYMENT IN FULL OF HIS
OR HER ACCOUNT, THE PARTICIPANT MAY APPLY IN WRITING FOR AN EXTRAORDINARY
DISTRIBUTION UNDER THIS PARAGRAPH.  IF THE ADMINISTRATOR IN ITS DISCRETION
DETERMINES THAT AN UNFORESEEABLE EMERGENCY HAS OCCURRED, THE PARTICIPANT’S
EMPLOYER WILL PAY THE PARTICIPANT AN AMOUNT EQUAL TO THE LESSER OF (I) THE THEN
BALANCE OF THE PARTICIPANT’S ACCOUNT, OR (II) THE AMOUNT DETERMINED BY THE
ADMINISTRATOR TO BE NECESSARY TO MEET THE EMERGENCY (INCLUDING APPLICABLE
TAXES).  “UNFORESEEABLE EMERGENCY” SHALL MEAN AN UNFORESEEABLE EMERGENCY WITHIN
THE MEANING OF SECTION 409A OF THE CODE AND SHALL INCLUDE (I) A SEVERE FINANCIAL
HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF THE
PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN SECTION
152(A) OF THE CODE) OF THE PARTICIPANT, (II) LOSS OF THE PARTICIPANT’S PROPERTY
DUE TO CASUALTY, OR (III) OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE
CIRCUMSTANCES ARISING AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE
PARTICIPANT.


(E)           COMPUTATION OF INSTALLMENT PAYMENTS, ETC.  IF ANY ACCOUNT IS TO BE
DISTRIBUTED IN INSTALLMENTS, THE AMOUNT OF EACH SUCH INSTALLMENT SHALL BE
DETERMINED BY APPLYING THE FOLLOWING SPECIAL RULES:

(I)            IF THE EARNINGS MEASURE IN EFFECT FOR THE ACCOUNT WHEN
INSTALLMENTS BEGIN IS THE MOODY’S RATE, THE AMOUNT OF EACH INSTALLMENT SHALL BE

9


--------------------------------------------------------------------------------


 

DETERMINED SO AS TO RESULT IN EQUAL INSTALLMENTS OVER THE INSTALLMENT PERIOD,
APPLYING THE FOLLOWING SPECIAL RULES:  (X) THE EARNINGS MEASURE USED TO MEASURE
NOTIONAL EARNINGS WITH RESPECT TO THE DECLINING ACCOUNT BALANCE OVER THE COURSE
OF THE INSTALLMENT PERIOD SHALL BE A FIXED RATE EQUAL TO THE AVERAGE OF THE
MOODY’S RATE FOR THE YEAR IN WHICH THE INSTALLMENT DISTRIBUTIONS COMMENCE AND
THE PRECEDING FOUR CALENDAR YEARS, AND (Y) NOTIONAL EARNINGS SHALL BE DETERMINED
BY ASSUMING THAT THE ACCOUNT IS REDUCED AT THE BEGINNING OF EACH YEAR IN THE
INSTALLMENT PERIOD BY THE AGGREGATE AMOUNT OF THE INSTALLMENT PAYMENTS TO BE
MADE FOR THAT YEAR.

(II)           IF THE EARNINGS MEASURE IN EFFECT FOR THE ACCOUNT IS NOT THE
MOODY’S RATE, THE ACCOUNT BALANCE OF THE PARTICIPANT SHALL BE CALCULATED AS OF
THE CLOSE OF BUSINESS ON THE FIRST BUSINESS DAY OF EACH FISCAL QUARTER OF THE
COMPANY DURING THE INSTALLMENT PERIOD, AND THE QUARTERLY INSTALLMENT FOR THAT
QUARTER SHALL BE CALCULATED BY DIVIDING THIS BALANCE BY THE REMAINING NUMBER OF
QUARTERLY PAYMENTS DUE THE PARTICIPANT.  BY WAY OF EXAMPLE, IF THE PARTICIPANT
ELECTS 40 QUARTERLY INSTALLMENTS, THE FIRST PAYMENT SHALL BE 1/40 OF THE ACCOUNT
BALANCE, CALCULATED AS OF THE FIRST BUSINESS DAY OF THE FIRST FISCAL QUARTER OF
THE COMPANY.  THE FOLLOWING QUARTER, THE PAYMENT SHALL BE 1/39 OF THE ACCOUNT
BALANCE CALCULATED AS OF THE FIRST BUSINESS DAY OF THE SECOND FISCAL QUARTER OF
THE COMPANY

(III)          IF THE EARNINGS MEASURE IN EFFECT FOR THE ACCOUNT WHEN
INSTALLMENTS BEGIN IS NOT THE MOODY’S RATE, THE PARTICIPANT, SUBJECT TO SECTION
4(B) ABOVE, MAY AT ANY TIME DURING THE INSTALLMENT PERIOD CHANGE THE EARNINGS
MEASURE IN EFFECT FOR THE ACCOUNT TO THE MOODY’S RATE EFFECTIVE AS OF THE NEXT
JANUARY 1.  THE ACCOUNT BALANCE AS OF SUCH JANUARY 1 SHALL BE PAID OUT IN EQUAL
INSTALLMENTS OVER THE REMAINDER OF THE INSTALLMENT PERIOD, WITH THE AMOUNT OF
THE INSTALLMENTS DETERMINED APPLYING THE FOLLOWING SPECIAL RULES:  (X) THE
EARNINGS MEASURE USED TO MEASURE NOTIONAL EARNINGS WITH RESPECT TO THE DECLINING
ACCOUNT BALANCE OVER THE REMAINDER OF THE INSTALLMENT PERIOD SHALL BE A FIXED
RATE EQUAL TO THE AVERAGE OF THE MOODY’S RATE FOR THE CALENDAR YEAR IN WHICH THE
EQUAL INSTALLMENT DISTRIBUTIONS COMMENCE AND THE PRECEDING FOUR CALENDAR YEARS,
AND (Y) NOTIONAL EARNINGS SHALL BE DETERMINED BY ASSUMING THAT THE ACCOUNT IS
REDUCED AT THE BEGINNING OF EACH YEAR IN THE REMAINDER OF THE INSTALLMENT PERIOD
BY THE AGGREGATE AMOUNT OF THE INSTALLMENT PAYMENTS TO BE MADE FOR THAT YEAR.

(IV)          NOTWITHSTANDING ANY PROVISIONS OF THIS PLAN TO THE CONTRARY, IF
THE EARNINGS MEASURE IN EFFECT FOR AN ACCOUNT WHEN INSTALLMENTS BEGIN IS THE
MOODY’S RATE, OR IF THE PARTICIPANT CHANGES THE EARNINGS MEASURE TO THE MOODY’S
RATE DURING THE COURSE OF THE INSTALLMENT PERIOD IN ACCORDANCE WITH SECTION
5(E)(III) ABOVE, THE PARTICIPANT MAY NOT SUBSEQUENTLY CHANGE THE EARNINGS
MEASURE.

10


--------------------------------------------------------------------------------


 


(F)            SECTION 162(M).  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN,
PRIOR TO A CHANGE IN CONTROL (AS THAT TERM IS DEFINED IN THE RSP AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH A CHANGE) THE ADMINISTRATOR MAY DEFER PAYMENT OF ANY
PORTION OF A DISTRIBUTION HEREUNDER TO THE EXTENT PERMITTED BY SECTION 409A OF
THE CODE IF THE ADMINISTRATOR REASONABLY DETERMINES THAT SUCH DEFERRAL IS
NECESSARY TO AVOID DISALLOWANCE OF A DEDUCTION UNDER SECTION 162(M) OF THE
CODE.  AMOUNTS SO DEFERRED SHALL CONTINUE TO BE CREDITED WITH NOTIONAL EARNINGS
UNDER SECTION 4(B) AND SHALL BE PAID ON THE EARLIER OF (I) THE DATE SECTION
162(M) WOULD NO LONGER LIMIT THE DEDUCTIBILITY OF SUCH PAYMENT, AS REASONABLY
DETERMINED BY THE ADMINISTRATOR, OR (II) THE DATE OF CHANGE IN CONTROL (AS SO
DEFINED).


(G)           TAXES.  ALL DISTRIBUTIONS UNDER THE PLAN SHALL BE SUBJECT TO
REDUCTION FOR APPLICABLE TAX WITHHOLDING.


6.             ASSIGNMENT.  EACH EMPLOYER’S OBLIGATIONS UNDER THE PLAN SHALL BE
BINDING UPON ITS SUCCESSORS AND ASSIGNS.  THE RIGHTS OF PARTICIPANTS AND
BENEFICIARIES UNDER THE PLAN ARE NOT SUBJECT IN ANY MANNER TO ANTICIPATION,
ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE, ENCUMBRANCE, ATTACHMENT, OR
GARNISHMENT BY CREDITORS OF SUCH PARTICIPANTS AND BENEFICIARIES.  ANY ATTEMPT BY
ANY PERSON OTHER THAN PARTICIPANTS OR THEIR BENEFICIARIES TO BRING A CLAIM UNDER
THE PLAN SHALL BE NULL AND VOID.


7.             PLAN TO BE UNFUNDED, ETC.  THE PLAN IS INTENDED TO BE A “PENSION
PLAN” (WITHIN THE MEANING OF SECTION 3(2) OF ERISA) THAT IS UNFUNDED FOR ERISA
AND TAX PURPOSES AND THAT QUALIFIES FOR THE EXEMPTIONS DESCRIBED IN ERISA
SECTIONS 201(A)(2), 301(A)(3) AND 401(A)(1).  THE ADMINISTRATOR SHALL BE THE
“PLAN ADMINISTRATOR” OF THE PLAN AND SHALL HAVE DISCRETION TO CONSTRUE ITS TERMS
AND DETERMINE EACH ELIGIBLE EMPLOYEE’S OR PARTICIPANT’S ELIGIBILITY FOR
DEFERRALS OR DISTRIBUTIONS HEREUNDER.  IF ANY PERSON CLAIMS ANY BENEFIT
HEREUNDER, THE ADMINISTRATOR SHALL MAKE AND COMMUNICATE ITS DECISION WITH
RESPECT TO THE CLAIM WITHIN 90 DAYS FROM THE DATE THE CLAIM WAS RECEIVED.  WHERE
SPECIAL CIRCUMSTANCES REQUIRE ADDITIONAL TIME FOR PROCESSING THE CLAIM, THE
NINETY-DAY RESPONSE PERIOD MAY BE EXTENDED BY THE ADMINISTRATOR TO 180 DAYS.  IF
THE ADMINISTRATOR DOES NOT RENDER A WRITTEN DETERMINATION PRIOR TO THE
EXPIRATION OF SUCH 90-DAY (OR 180-DAY) PERIOD, THE CLAIM WILL BE DEEMED DENIED. 
IF A CLAIM HEREUNDER IS DENIED, THE CLAIMANT MAY, WITHIN 60 DAYS OF SUCH DENIAL,
APPEAL THE DENIAL BY WRITTEN REQUEST FOR REVIEW DELIVERED TO THE BOARD OR ITS
DESIGNATE, WHICH REQUEST MAY INCLUDE A REQUEST TO REVIEW PERTINENT DOCUMENTS AND
TO SUBMIT ISSUES AND COMMENTS IN WRITING.  THE BOARD OR ITS DESIGNATE SHALL
RENDER A DECISION ON THE APPEAL WITHIN 60 DAYS (OR, IF SPECIAL CIRCUMSTANCES
REQUIRE AN EXTENSION OF THE TIME FOR PROCESSING, 120 DAYS) AFTER RECEIPT OF THE
REQUEST FOR REVIEW; BUT IF NO WRITTEN DECISION IS RENDERED WITHIN SUCH
PERIOD(S), THE APPEAL WILL BE DEEMED DENIED.

Nothing in this Section or in Section 4(b) shall be construed as prohibiting the
Employer from establishing and maintaining a “rabbi trust” or similar trust or
account in connection with the Plan, so long as the maintenance and funding of
such a trust or account does not jeopardize the unfunded status of the Plan
under ERISA or effective tax deferral under the Code.

11


--------------------------------------------------------------------------------


 


8.             NO CONTRACT OF EMPLOYMENT.  BY PARTICIPATING IN THE PLAN, EACH
PARTICIPANT EXPRESSLY ACKNOWLEDGES AND AGREES THAT (I) NOTHING IN THE PLAN OR IN
ITS OPERATION, INCLUDING DEFERRALS HEREUNDER, LIMITS THE RIGHT OF THE COMPANY OR
ANY OTHER EMPLOYER TO TERMINATE THE EMPLOYMENT OR OTHER SERVICES OF THE
PARTICIPANT AT ANY TIME, WITH OR WITHOUT CAUSE, AND THAT (II) NEITHER HE OR SHE,
NOR HIS OR HER BENEFICIARIES, WILL CLAIM LOST COMPENSATION OR TAX BENEFITS
ASSOCIATED WITH DISCONTINUANCE OF PARTICIPATION IN THE PLAN AS DAMAGES OR AS A
MEASURE OF DAMAGES IN CONNECTION WITH ANY TERMINATION OF EMPLOYMENT OR OTHER
SERVICES.


9.             AMENDMENT AND TERMINATION.  THE BOARD MAY TERMINATE THE PLAN AT
ANY TIME AND MAY AMEND THE PLAN AT ANY TIME AND FROM TIME TO TIME, INCLUDING
AMENDMENTS WITH RETROACTIVE EFFECT; PROVIDED, THAT NO SUCH ACTION SHALL, WITHOUT
THE CONSENT OF THE AFFECTED PARTICIPANT, REDUCE THE BALANCE OF ANY PARTICIPANT’S
ACCOUNT BELOW WHAT IT WAS IMMEDIATELY PRIOR TO THE TAKING OF SUCH ACTION; AND
FURTHER PROVIDED, THAT UPON AND FOLLOWING A CHANGE IN CONTROL (AS DEFINED IN RSP
AS IN EFFECT IMMEDIATELY PRIOR TO SUCH A CHANGE), NO AMENDMENT SHALL RESULT IN
THE FURTHER DEFERRAL OF PAYMENTS THAT HAVE BEEN DELAYED BY REASON OF THE
OPERATION OF SECTION 5(F) ABOVE.  IF IT DETERMINES SUCH ACTION TO BE NECESSARY
TO PRESERVE OR REINSTATE THE PLAN’S STATUS AS A “TOP HAT” PLAN UNDER SECTIONS
201(A)(2), 301(A)(3) OR 401(A)(1) OF ERISA, OR TO ENSURE EFFECTIVE TAX DEFERRAL
UNDER THE PLAN, THE ADMINISTRATOR MAY AT ANY TIME EXCLUDE ANY INDIVIDUAL FROM
PARTICIPATION IN THE PLAN OR MAY MAKE SUCH CHANGES IN THE DEFERRAL OR
DISTRIBUTION RULES HEREUNDER AS ARE REASONABLY DETERMINED BY THE ADMINISTRATOR
TO BE NECESSARY TO ACCOMPLISH SUCH RESULT OR RESULTS, PROVIDED, HOWEVER, THAT
SUCH CHANGES MUST BE CONSISTENT WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE.  UPON TERMINATION OF THE PLAN IN GENERAL OR AS TO ANY PARTICIPANT OR GROUP
OF PARTICIPANTS, THE ADMINISTRATOR MAY, BUT NEED NOT, TO THE EXTENT CONSISTENT
WITH SECTION 409A OF THE CODE, PROVIDE FOR IMMEDIATE DISTRIBUTION OF ACCOUNTS TO
THE AFFECTED PARTICIPANTS.


10.           SECTION 409A.  WITH RESPECT TO AMOUNTS DEFERRED BY A PARTICIPANT
FOR SERVICES IN CALENDAR YEAR 2005 AND IN SUBSEQUENT YEARS, INCLUDING ALL
INCOME, GAINS AND LOSSES CREDITED OR CHARGED WITH RESPECT THERETO, THE PLAN IS
INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL
BE CONSTRUED ACCORDINGLY.  WITH RESPECT TO AMOUNTS DEFERRED (WITHIN THE MEANING
OF SECTION 409A) BY A PARTICIPANT ON OR BEFORE DECEMBER 31, 2004 (INCLUDING ALL
INCOME, GAINS AND LOSSES CREDITED OR CHARGED WITH RESPECT THERETO) THE PLAN IS
INTENDED TO BE GRANDFATHERED FOR PURPOSES OF SECTION 409A AND THEREFORE EXEMPT
FROM SECTION 409A.


11.           LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THE PLAN, NO EMPLOYER, NOR THE ADMINISTRATOR, NOR ANY PERSON ACTING ON BEHALF
OF ANY EMPLOYER OR THE ADMINISTRATOR, SHALL BE LIABLE TO ANY PARTICIPANT OR TO
THE ESTATE OR BENEFICIARY OF ANY PARTICIPANT BY REASON OF ANY ACCELERATION OF
INCOME, OR ANY ADDITIONAL TAX, ASSERTED BY REASON OF THE FAILURE OF ANY DEFERRAL
TO SATISFY THE REQUIREMENTS OF SECTION 409A OF THE CODE.


12.           ADMINISTRATION OF THE PLAN.  THE ADMINISTRATOR SHALL HAVE FULL
POWER TO INTERPRET AND ADMINISTER THE PLAN AND DETERMINE THE ELIGIBILITY OF ANY
PERSON FOR BENEFITS HEREUNDER AND THE AMOUNT OF ANY SUCH BENEFIT, IN ITS
DISCRETION.  WITHOUT LIMITING THE FOREGOING, THE ADMINISTRATOR SHALL HAVE FULL
DISCRETIONARY POWER AND AUTHORITY, NOT INCONSISTENT WITH THE EXPRESS PROVISIONS
OF THE PLAN, TO SELECT THOSE INDIVIDUALS WHO MAY PARTICIPATE IN THE PLAN; TO
DETERMINE THEIR

12


--------------------------------------------------------------------------------



 


REMUNERATION ELIGIBLE FOR DEFERRAL UNDER THE PLAN; TO DETERMINE THEIR
ELIGIBILITY TO COMMENCE RECEIPT OF BENEFITS AND THE FORM OF BENEFITS (INCLUDING,
WITHOUT LIMITATION, ANY DETERMINATION AS TO THE PROPER TREATMENT OF LEAVES OF
ABSENCE AND OTHER PERIODS OF SERVICE TO THE EMPLOYER); TO ADOPT, ALTER, AND
REPEAL SUCH RULES, GUIDELINES AND PROCEDURES FOR ADMINISTRATION OF THE PLAN AND
FOR ITS OWN ACTS AND PROCEEDINGS AS IT SHALL DEEM ADVISABLE; TO PRESCRIBE THE
FORM OF ANY ELECTION UNDER THE PLAN; AND OTHERWISE TO SUPERVISE THE
ADMINISTRATION OF THE PLAN.

IN WITNESS WHEREOF, the Company has signed this Plan Document as of the 8th day
of September, 2006.

By:

 

/s/ Robby D. Sisco

 

 

 

 

 

Its:

 

Vice President for Human Resources

 

13


--------------------------------------------------------------------------------


 

Appendix A

Employers Participating in the Plan 

Cabot Corporation

Cabot Specialty Fluids, Inc.

14


--------------------------------------------------------------------------------